Exhibit 10.37

 

August 13, 2003

 

Mr. William Lonergan

[ADDRESS]

 

Dear Bill:

 

I am pleased to offer you a full time, regular position with LookSmart, Ltd.
(the “Company”). You have an outstanding skill set that I believe will enable
you to play an important role in the success of the Company. This letter
confirms our offer and sets out the specified details of employment. Other terms
required to be observed by law also apply.

 

Your position will be Chief Financial Officer. In this position you will be
reporting directly to me. Your key responsibilities will include:

 

  • Providing leadership and counsel to the CEO and management team in the
development of business performance metrics and financial strategies and plans
that will effectively support both short and long-term financial, as well as
marketplace, performance.

 

  • Overseeing the development of financial controls and procedures, including
accounting practices, maintenance of fiscal records, timely budget information
and the preparation of the Company’s financial reports.

 

  • Developing and maintain excellent relationships and effectively represent
Company interests with shareholders, financial institutions and the investment
community.

 

  • Leading the Company’s corporate development process and activities from both
a strategic and operational perspective.

 

Your start date will be September 29, 2003.

 

Your base compensation on joining will be US$250,000 per annum. In addition, you
will be eligible to receive incentive compensation of up to 30% of your base
compensation. Earned incentive compensation will be paid on a semi-annual basis,
based on your achievement of approved semi-annual performance targets that are
mutually developed by the two of us. These targets will include measures of
corporate, business unit and individual performance. Any incentive compensation
earned by you during calendar year 2003 will be prorated, based on your date of
employment.



--------------------------------------------------------------------------------

Mr. William Lonergan

August 13, 2003

Page 2

 

Upon employment, you will also be eligible to enroll in the Company’s benefits
package. If you enroll, the effective date of your coverage will be your date of
hire. In addition, upon employment you will be eligible to participate in the
Company’s 401(k) Plan. In the current Plan, the Company will match your
contribution dollar for dollar up to 5%. You are also eligible to enroll in the
Company’s Employee Stock Purchase Plan, which allows employees to purchase
Company stock at a discount. You should note that the Company may modify
salaries and benefits from time to time, as it deems necessary.

 

As an employee of the US Company, you are entitled to vacation, holiday, sick
and bereavement leave. Current policy consists of ten (10) days per annum
vacation leave, twelve (12) holidays, two (2) floating holidays, eight (8) days
per annum sick leave (additional leave at discretion of manager) and two (2)
days bereavement leave.

 

Stock Options

 

At the first LookSmart Compensation Committee meeting following your date of
hire, we will recommend that you be granted 750,000 stock options (the “Option
Shares”). The exercise price for your Option Shares will be the closing price of
LookSmart, Ltd. stock as quoted on the NASDAQ exchange on the day of the
Committee’s approval of your grant. The Option Shares will vest over a period of
four (4) years, with 187,500 options vesting upon the one-year anniversary of
your employment, and  1/48th vesting each month thereafter until all remaining
Option Shares are vested. Such Option Shares will be subject to terms and
conditions of the Company’s Stock Option Plan and Stock Option Agreements, such
Agreements to be consistent with the terms outlined in this letter. I am happy
to provide you with a copy of the Plan.

 

Termination; At-Will Employment

 

You should be aware that your employment with the Company is for no specified
period and constitutes at-will employment. As a result you are free to resign at
any time for any reason or no reason, similarly the Company is free to terminate
its employment relationship with you at any time, with or without cause, and
with or without notice.

 

Severance

 

If you are terminated without “cause” or voluntarily resign for “good reason”
(each as defined below), the Company will provide you with a severance package
consisting of: (a) 50% of your then current annual base salary and incentive
compensation (at 100% of “plan”), payable in one lump sum within five (5)
business days of the termination, and (b) up to six (6) months of continued
benefits coverage from the date of the termination.



--------------------------------------------------------------------------------

Mr. William Lonergan

August 13, 2003

Page 3

 

Solely for the purpose of the severance provisions herein, and the provisions
regarding accelerated vesting below, “cause” shall mean that you:

 

  • are convicted of, or plead nolo contendere to, any felony or other offense
involving moral turpitude or any crime related to your employment, or commit any
act of personal dishonesty resulting in personal enrichment in respect of your
relationship with the Company or any subsidiary or affiliate or otherwise
detrimental to the Company in any material respect;

 

  • fail to perform your duties to the Company in good faith and to the best of
your ability;

 

  • willfully disregard, or fail to follow instructions from the Company’s
senior management to do any legal act related to the Company’s business after
notice to you and 10 days’ opportunity to cure such conduct;

 

  • exhibit habitual drunkenness or engage in substance abuse which in any way
materially affects your ability to perform your duties and obligations to the
Company;

 

  • commit any material violation of any state or federal law relating to the
workplace environment.

 

Solely for the purposes of the severance provisions herein, and the provisions
regarding accelerated vesting below, “good reason” shall mean that you
voluntarily cease employment with the Company due to (i) a significant change or
reduction in your job duties or a reduction in your cash compensation of more
than 10%, or (ii) a change in your job location of more than 50 miles from its
previous location in connection with a Change in Control (as defined below).

 

Accelerated Vesting

 

As used in this agreement, “Change of Control” shall mean the sale of all or
substantially all of the assets of the Company, or the acquisition of the
Company by another entity by means of consolidation or merger pursuant to which
the then current stockholders of the Company shall hold less than fifty percent
(50%) of the voting power of the surviving corporation; provided, however, that
a reincorporation of the Company in another jurisdiction shall not constitute a
“Change of Control.”

 

If during the term of your employment, there is a “Change of Control” event and
(1) you are terminated without “cause” by the surviving corporation, or (2) you
voluntarily resign for “good reason”, then one-half (1/2) of the Option Shares
shall vest and become immediately



--------------------------------------------------------------------------------

Mr. William Lonergan

August 13, 2003

Page 4

 

exercisable, except that if there are fewer than one-half (1/2) of the Option
Shares unvested, then all remaining unvested Option Shares shall vest and become
immediately exercisable.

 

Confidential Information

 

Given the high value of information in this market, it is essential that during
your employment and at any time thereafter, you do not disclose any confidential
information relating to the Company’s operations except as may be necessary for
the proper performance of your duties. By signing this letter, you also agree to
sign a separate Employment, Confidential Information and Arbitration Agreement.

 

Other

 

The Company, at its own expense, agrees to defend you and hold you harmless
against any action brought against you or the Company relating to your
employment with the Company, to the same extent as the Company has agreed to
indemnify its other officers.

 

This offer of employment is contingent upon presenting, in accordance with the
immigration Reform and Control Act of 1986, verification of your identity and
your legal right to work in the United States. In the event you do not possess,
or are unable to obtain authorization to accept employment in the U.S., our
offer of employment is withdrawn.

 

It is important that you bring the appropriate documentation for verification
with you on your first day of employment, as you cannot be put on the LookSmart
payroll until it is received. The required documentation is described in the
enclosed package.

 

You are required to observe at all times all LookSmart policies and procedures
(including, but not limited to, those provided to you before your starting
date). In accordance with LookSmart’s philosophy, these policies and procedures
are formulated for the efficient and fair administration of employment matters
and may be varied from time to time.

 

In the event of any dispute or claim relating to or arising out of our
employment relationship, you and the Company agree that all such disputes,
including but not limited to, claims of harassment, discrimination and wrongful
termination, shall be settled by arbitration held in San Francisco County,
California, under the Arbitration Rules set forth in California Code of Civil
Procedure Section 1280, et seq., including section 1283.05 (the “Rules”) and
pursuant to California law. A copy of the Rules is available for your review
prior to signing this Agreement.



--------------------------------------------------------------------------------

Mr. William Lonergan

August 13, 2003

Page 5

 

We look forward to you joining us, not just for your outstanding qualifications
for this particular position, but because we hope that you may become part of a
core team driving LookSmart’s development.

 

In order to confirm your acceptance of this offer, we ask that you complete the
following acknowledgment, initial each page of this letter and fax it to me at
(415) 348-7034. Please send the original signed letter to me at your convenience
or bring it on your first day of employment. If you require clarification of any
matter, please feel free to contact me.

 

Sincerely,

/s/    Jason Kellerman        

--------------------------------------------------------------------------------

Jason Kellerman

Chief Executive Officer

 

JK:ke

 

 

Accepted and agreed to by:

/s/    William Lonergan        

--------------------------------------------------------------------------------

William Lonergan

 

 

Date: August 13, 2003